Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 4/27/2020.
Claims 1-20 are presented for examination.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maughan et al (US 20170330109 A1 thereafter "Maughan").
As to claim 1, Maughan discloses a apparatus comprising: a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive an input data into a machine learning application; [Memory stores instructions to be performed by a processor (hardware processor) [See ¶-25-27, 31]. Inputs are monitored, thus a skilled artisan would understand that input is received [See ¶-60]]
compare the input data with previous input data into the machine learning application to determine a change in a statistical property of the input data; [A change in input/workload data may be determined in comparison to training data/past workload data [See ¶-58]. A drift in an average of values ("change in a statistical property") in the workload data may be determined [See ¶-59]. Other statistical changes may be determined [See ¶-60]]
receive an output prediction of the machine learning application made by applying a model on the input data; [The model output predictions are monitored [See ¶-60]]
determine an accuracy of the model by comparing the output with previous outputs generated by the model; [The output of the prediction module may be compared to outcomes from training data or previous predictions to determine accuracy [See ¶-89]]
determine, based on the change in the statistical property of the input data and the accuracy of the model, a drift score for the model; and [A drift score is provided as a summary of the drift [See ¶-71]. The drift may include the output accuracy ("accuracy of the model") and the change in the input data statistics (statistical property) [See ¶-59-60]]
retrain the model when the drift [is detected] [If drift is detected, the model is retrained [See ¶-76]].
Maughan does not explicitly teach "when the drift score exceeds a threshold."
However, Maughan does teach that input drift is determined when the change in workload data violates a threshold [See ¶-85]. The output drift is compared against a threshold [See ¶-90]. A drift score is provided as a summary of the drift [See ¶-71]. When the system detects any drift, the model is retrained [See ¶-94]. It would have been obvious to compare the drift score to a threshold to determine when there is any drift.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate a drift threshold.
Motivation to do so would be determine drift based on a totality of drift metrics.
As to claim 7, Maughan discloses the apparatus of Claim 1, wherein retraining the model when the drift score exceeds the threshold occurs automatically as part of a model governance framework [Maughan, If drift is detected, the model is retrained [See ¶-76]. The retraining is automatically initiated [See ¶-162-163]].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Myers et al (US 20170132383 A1 thereafter "Myers").
As to claim 5, Maughan does not disclose "the hardware processor further configured to determine a time series distribution of the input data and the previous input data, the change in the input data is further determined based on the time series distribution."
On the other hand, Myers does teach "the hardware processor further configured to determine a time series distribution of the input data and the previous input data, the change in the input data is further determined based on the time series distribution."
Myers discloses that the distribution of a time window of data ("time series distribution of the input data") is compared to a distribution of a baseline time window (previous input data) [See ¶-26-27, 31-33]. An alert is generated if the distribution difference is large enough [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate the teachings of Myers' time window comparison. 
Motivation to do so would be to detect drift/shift at an early time point to take appropriate counter-measures, as taught by Myers [See ¶-19].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Pham et al (US 10354205 B1 thereafter "Pham").
As to claim 6, Maughan discloses the apparatus of Claim 1, wherein the drift score is determined by calculating … the change in the statistical property of the input data and the accuracy of the model [Maughan, A drift score is provided as a summary of the drift [See ¶-71]. The drift may include the output accuracy ("accuracy of the model") and the change in the input data statistics (statistical property) [See ¶-59-60]].
However, Maughan does not teach "calculating a weighted average…".
On the other hand, Pham does teach "calculating a weighted average…".
Pham discloses that the weighted average of a plurality of performance metrics may be determined for a model [See Col 7, Ln 18-30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate the teachings of Pham's weighted average metrics.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Pham's weighted average metrics would have predictably resulted in obtaining an average of performance metrics based on desired priorities/weights.
Claims 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Chu et al (US 11151479 B1 thereafter "Chu").
As to claim 8, Maughan discloses a method comprising: receiving, by a hardware processor communicatively coupled to a memory, an input data into a machine learning application; [Memory stores instructions to be performed by a processor (hardware processor) [See ¶-25-27, 31]. Inputs are monitored, thus a skilled artisan would understand that input is received [See ¶-60]]
comparing, by the hardware processor, the input data with previous input data into the machine learning application to determine a change in a statistical property of the input data; [A change in input/workload data may be determined in comparison to training data/past workload data [See ¶-58]. A drift in an average of values ("change in a statistical property") in the workload data may be determined [See ¶-59]. Other statistical changes may be determined [See ¶-60]]
receiving, by the hardware processor, an output prediction of the machine learning application made by applying a model on the input data; [The model output predictions are monitored [See ¶-60]]
determining, by the hardware processor, an accuracy of the model by comparing the output with previous outputs generated by the model; [The output of the prediction module may be compared to outcomes from training data or previous predictions to determine accuracy [See ¶-89]]
determining, by the hardware processor and based on the change in the statistical property of the input data, the accuracy of the model, … a drift score for the model; and [A drift score is provided as a summary of the drift [See ¶-71]. The drift may include the output accuracy ("accuracy of the model") and the change in the input data statistics (statistical property) [See ¶-59-60]]
retraining, by the hardware processor, the model when the drift [is detected] [If drift is detected, the model is retrained [See ¶-76]].
Maughan does not teach "when the drift score exceeds a threshold."
However, Maughan does teach that input drift is determined when the change in workload data violates a threshold [See ¶-85]. The output drift is compared against a threshold [See ¶-90]. A drift score is provided as a summary of the drift [See ¶-71]. When the system detects any drift, the model is retrained [See ¶-94]. It would have been obvious to compare the drift score to a threshold to determine when there is any drift.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate a drift threshold.
Motivation to do so would be determine drift based on a totality of drift metrics.
However, Maughan does not explicitly teach "and the change in processor resources and memory resources used when applying the model".
On the other hand, Chu does teach "and the change in processor resources and memory resources used when applying the model".
Chu discloses that a system may compare the computation time and amount of memory used by a model [See Col 33, Ln 18-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate the teachings of Chu's computation and memory usage.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chu's computation and memory usage would have predictably resulted in improving the performance of the overall system, as taught by Chu [See Col 7, Ln 17-23].
As to claim 14, Maughan, and Chu disclose the method of Claim 8, wherein retraining the model when the drift score exceeds the threshold occurs automatically as part of a model governance framework [Maughan, If drift is detected, the model is retrained [See ¶-76]. The retraining is automatically initiated [See ¶-162-163]].
As to claim 15, Maughan discloses a system comprising: a device; and a model correction tool comprising: a memory; and  5a hardware processor communicatively coupled to the memory, the hardware processor configured to: receive, from the device, an input data into a machine learning application; [Memory stores instructions to be performed by a processor (hardware processor) [See ¶-25-27, 31]. Inputs are monitored, thus a skilled artisan would understand that input is received [See ¶-60]]
compare the input data with previous input data into the 10machine learning application to determine a change in a statistical property of the input data; [A change in input/workload data may be determined in comparison to training data/past workload data [See ¶-58]. A drift in an average of values ("change in a statistical property") in the workload data may be determined [See ¶-59]. Other statistical changes may be determined [See ¶-60]]
receive an output prediction of the machine learning application made by applying a model on the input data; [The model output predictions are monitored [See ¶-60]]
determine an accuracy of the model by comparing the output 15with previous outputs generated by the model; [The output of the prediction module may be compared to outcomes from training data or previous predictions to determine accuracy [See ¶-89]]
determine, based on the change in the statistical property of the input data, the accuracy of the model, … a drift score for the model; and [A drift score is provided as a summary of the drift [See ¶-71]. The drift may include the output accuracy ("accuracy of the model") and the change in the input data statistics (statistical property) [See ¶-59-60]]
retrain the model when the drift score [is detected] [If drift is detected, the model is retrained [See ¶-76]].
Maughan does not explicitly teach "when the drift score exceeds a threshold."
However, Maughan does teach that input drift is determined when the change in workload data violates a threshold [See ¶-85]. The output drift is compared against a threshold [See ¶-90]. A drift score is provided as a summary of the drift [See ¶-71]. When the system detects any drift, the model is retrained [See ¶-94]. It would have been obvious to compare the drift score to a threshold to determine when there is any drift.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate a drift threshold.
Motivation to do so would be determine drift based on a totality of drift metrics.
However, Maughan does not teach "and the change in processor resources and memory resources used when applying the model".
On the other hand, Chu does teach "and the change in processor resources and memory resources used when applying the model".
Chu discloses that a system may compare the computation time and amount of memory used by a model [See Col 33, Ln 18-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system to incorporate the teachings of Chu's computation and memory usage.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Chu's computation and memory usage would have predictably resulted in improving the performance of the overall system, as taught by Chu [See Col 7, Ln 17-23].
Claims 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Chu et al (US 11151479 B1 thereafter "Chu"), in view of in view of Myers et al (US 20170132383 A1 thereafter "Myers").
As to claim 12, Maughan, and Chu do not disclose "determining, by the hardware processor, a time series distribution of the input data and the previous input 5data, the change in the input data is further determined based on the time series distribution."
On the other hand, Myers does teach "determining, by the hardware processor, a time series distribution of the input data and the previous input 5data, the change in the input data is further determined based on the time series distribution."
Myers discloses that the distribution of a time window of data ("time series distribution of the input data") is compared to a distribution of a baseline time window (previous input data) [See ¶-26-27, 31-33]. An alert is generated if the distribution difference is large enough [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system, and Chu's computation and memory usage to incorporate the teachings of Myers' time window comparison. 
Motivation to do so would be to detect drift/shift at an early time point to take appropriate counter-measures, as taught by Myers [See ¶-19].
As to claim 19, Maughan, and Chu do not disclose "the hardware processor further configured to 5determine a time series distribution of the input data and the previous input data, the change in the input data is further determined based on the time series distribution."
On the other hand, Myers does teach "the hardware processor further configured to 5determine a time series distribution of the input data and the previous input data, the change in the input data is further determined based on the time series distribution."
Myers discloses that the distribution of a time window of data ("time series distribution of the input data") is compared to a distribution of a baseline time window (previous input data) [See ¶-26-27, 31-33]. An alert is generated if the distribution difference is large enough [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system, and Chu's computation and memory usage to incorporate the teachings of Myers' time window comparison. 
Motivation to do so would be to detect drift/shift at an early time point to take appropriate counter-measures, as taught by Myers [See ¶-19].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Chu et al (US 11151479 B1 thereafter "Chu"), in view of Pham et al (US 10354205 B1 thereafter "Pham").
As to claim 13, Maughan, and Chu disclose the method of Claim 8, wherein the drift score is determined by calculating … the change in the statistical property of the input data and the accuracy of the model [Maughan, A drift score is provided as a summary of the drift [See ¶-71]. The drift may include the output accuracy ("accuracy of the model") and the change in the input data statistics (statistical property) [See ¶-59-60]].
However, Maughan, and Chu do not teach "calculating a weighted average…".
On the other hand, Pham does teach "calculating a weighted average…".
Pham discloses that the weighted average of a plurality of performance metrics may be determined for a model [See Col 7, Ln 18-30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Maughan's drift determination system, and Chu's computation and memory usage to incorporate the teachings of Pham's weighted average metrics.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Pham's weighted average metrics would have predictably resulted in obtaining an average of performance metrics based on desired priorities/weights.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173